DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed 09/16/2021.
Claims 1-20 are pending.

Priority

This application claims priority from U.S. Provisional Application No. 63/137,274 filed 01/14/2021.  The provisional application provides sufficient support for the claimed invention of this application as requirements under 35 U.S.C. §112(a) or (pre-AIA ) 35 U.S.C. §112, first paragraph.  Therefore, the effective filing date of this application is 01/14/2021.

Information Disclosure Statement

The Information Disclosure Statement (IDS) filed by Applicant on 02/18/2022 has been considered.  A copy of the considered IDS as initialed, signed and dated by Examiner is enclosed with this Office action.



Remarks

Regarding claim 1, claim 1 recites a method comprising a series of steps performed with at least one processor, which is directed to a process (i.e., a statutory category of invention).  In addition, claim 1 reciting a method/technique for managing media storage and delivery is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 1 as well as its dependent claims 2-7 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 8, claim 8 recites a device comprising at least one memory (i.e., hardware component) and at least one processor, which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 8 reciting a method/technique for managing media storage and delivery is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 8 as well as its dependent claims 9-14 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 15, claim 15 recites a non-transitory computer-readable medium storing instructions, which is directed to an article of manufacture (i.e., a statutory category of invention).  In addition, claim 15 reciting a method/technique for managing media storage and delivery is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 15 as well as its dependent claims 16-20 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 8-11 and 15-17 (effective filing date 01/14/2021) are rejected under 35 U.S.C. 103 as being unpatentable over Bouazizi et al. (U.S. Publication No. 2021/0409818, effectively filed date 06/24/2020), and further in view of Kasahara (U.S. Publication No. 2019/0265931, Publication date 08/29/2019).

As to claim 1, Bouazizi et al. teaches:
“A method of managing media storage and delivery, the method being implemented by at least one processor and comprising” (see Bouazizi et al., Abstract and Fig. 3):
“obtaining, by a media access function (MAF), a Graphics Language Transmission Format (glTF) file corresponding to a scene” (see Bouazizi et al., Fig 3 and [0018] for obtaining the scene description document/file by the media system including a presentation engine and a media access function (MAF), wherein the scene description includes a Graphics Language Transmission Format (glTF) (e.g., glTF document/file));
“obtaining media content corresponding to the scene based on the converted glTF file” (see Bouazizi et al., Fig. 3 and [0052]-[0053] for accessing/obtaining and rendering media content based on parsing scene description document/file; also see [0090]-[0091] wherein the glTF file can be modeled/implemented in JavaScript Object Notation (JSON)). .
Bouazizi et al. further teaches a feature of using format plugins for converting data between different formats (see [0118]).
However, Bouazizi et al. does not explicitly teach a feature of converting data/file from a Concise Binary Object Representation (CBOR) format to a JavaScript Object Notation (FSON) format as equivalently recited as follows:
“determining that the glTF file has a Concise Binary Object Representation (CBOR) format”; and
“converting the glTF file into a converted glTF file having a JavaScript Object Notation (JSON) format using a first CBOR parser function implemented by the MAF”.
On the other hand, Kasahara explicitly teaches a feature converting data/file from a Concise Binary Object Representation (CBOR) format to a JavaScript Object Notation (JSON) (see Kasahara, [0065] for the data conversion module for converting the format of the data from the first data format (e.g., the CBOR format) to the second data format (e.g., the JSON format)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kasahara's teaching to Bouazizi et al.’s system by implementing a feature for converting a document/file (e.g., a glTF file) from CBOR format to JSON format.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Kasahara (see [0040]) that format conversion allows different data formats being used to manage data more efficiently in different situations in the system and providing Bouazizi et al. with an effective way to process scene description document implemented in different data formats .  In addition, converting or transforming or translating data from one format to another format is well-known and well-used in the art for processing data from different sources or for storing or transmitting data more efficiently and effectively.

As to claim 2, this claim is rejected based on the same argument as above to reject claim 1 and is similarly rejected including the following:
Bouazizi et al. as modified by Kasahara teaches:
“wherein the converted glTF file having the JSON format is larger than the glTF file having the CBOR format” (see Bouazizi et al., [0018] and [0090]-[0091] wherein scene description data (e.g., glTF file) has the JSON format; also see Kasahara, [0066] wherein data in CBOR format has a smaller size than data in the JSON format).

As to claim 3, this claim is rejected based on the same argument as above to reject claim 1 and is similarly rejected including the following:
Bouazizi et al. as modified by Kasahara teaches:
“wherein the MAF is included in a Moving Picture Experts Group (MPEG) scene description architecture” (see Bouazizi et al., [0050] for media access architecture with respect to the Moving Picture Experts Group (MPEG) standard including a proposed improvement to existing scene description formats).

As to claim 4, this claim is rejected based on the same argument as above to reject claim 1 and is similarly rejected including the following:
Bouazizi et al. as modified by Kasahara teaches:
“wherein the first CBOR. parser function is implemented using an application programming interface associated with the MAF” (see Bouazizi et al., [0053] wherein the presentation engine can parse/process a scene description for media content by communicating with the MAF though an Application Programming Interface (API) of the MAF; also see [0051] wherein functions associated with the MAF includes format conversion; also see Kasahara, [0065] for converting from CBOR format to JSON format).

As to claim 8, Bouazizi et al. teaches:
“A device for managing media storage and delivery, the device comprising” (see Bouazizi et al., Abstract and Fig. 3):
“at least one memory configured to store program code” (see Bouazizi et al., Fig. 12 for memory 1215); and
“at least one processor configured to read the program code and operate as instructed by the program code, the program code including” (see Bouazizi et al., Fig. 12 for processor 1210, and [0204]):
“first obtaining code configured to cause the at least one processor to obtain, by a media access function (MAF), a Graphics Language Transmission Format (glTF) file corresponding to a scene” (see Bouazizi et al., Fig 3 and [0018] for obtaining the scene description document/file by the media system including a presentation engine and a media access function (MAF), wherein the scene description includes a Graphics Language Transmission Format (glTF) (e.g., glTF document/file));
“second obtaining code configured to cause the at least one processor to obtain media content corresponding to the scene based on the converted glTF file” (see Bouazizi et al., Fig. 3 and [0052]-[0053] for accessing/obtaining and rendering media content based on parsing scene description document/file; also see [0090]-[0091] wherein the glTF file can be modeled/implemented in JavaScript Object Notation (JSON)). .
Bouazizi et al. further teaches a feature of using format plugins for converting data between different formats (see [0118]).
However, Bouazizi et al. does not explicitly teach a feature of converting data/file from a Concise Binary Object Representation (CBOR) format to a JavaScript Object Notation (FSON) format as equivalently recited as follows:
“first determining code configured to cause the at least one processor to determine that the glTF file has a Concise Binary Object Representation (CBOR) format”; and
“first converting code configured to cause the at least one processor to convert the glTF file into a converted glTF file having a JavaScript Object Notation (JSON) format using a first CBOR parser function implemented by the MAF”.
On the other hand, Kasahara explicitly teaches a feature converting data/file from a Concise Binary Object Representation (CBOR) format to a JavaScript Object Notation (JSON) (see Kasahara, [0065] for the data conversion module for converting the format of the data from the first data format (e.g., the CBOR format) to the second data format (e.g., the JSON format)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kasahara's teaching to Bouazizi et al.’s system by implementing a feature for converting a document/file (e.g., a glTF file) from CBOR format to JSON format.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Kasahara (see [0040]) that format conversion allows different data formats being used to manage data more efficiently in different situations in the system and providing Bouazizi et al. with an effective way to process scene description document implemented in different data formats .  In addition, converting or transforming or translating data from one format to another format is well-known and well-used in the art for processing data from different sources or for storing or transmitting data more efficiently and effectively.

As to claim 9, this claim is rejected based on the same argument as above to reject claim 8 and is similarly rejected including the following:
Bouazizi et al. as modified by Kasahara teaches:
“wherein the converted glTF file having the JSON format is larger than the glTF file having the CBOR format” (see Bouazizi et al., [0018] and [0090]-[0091] wherein scene description data (e.g., glTF file) has the JSON format; also see Kasahara, [0066] wherein data in CBOR format has a smaller size than data in the JSON format).

As to claim 10, this claim is rejected based on the same argument as above to reject claim 8 and is similarly rejected including the following:
Bouazizi et al. as modified by Kasahara teaches:
“wherein the MAF is included in a Moving Picture Experts Group (MPEG) scene description architecture” (see Bouazizi et al., [0050] for media access architecture with respect to the Moving Picture Experts Group (MPEG) standard including a proposed improvement to existing scene description formats).

As to claim 11, this claim is rejected based on the same argument as above to reject claim 8 and is similarly rejected including the following:
Bouazizi et al. as modified by Kasahara teaches:
“wherein the first CBOR. parser function is implemented using an application programming interface associated with the MAF” (see Bouazizi et al., [0053] wherein the presentation engine can parse/process a scene description for media content by communicating with the MAF though an Application Programming Interface (API) of the MAF; also see [0051] wherein functions associated with the MAF includes format conversion; also see Kasahara, [0065] for converting from CBOR format to JSON format).

As to claim 15, Bouazizi et al. teaches:
“A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by at least one processor of a device for managing media storage and delivery, are configured to cause the at least one processor to” (see Bouazizi et al., Abstract, Fig. 3 and [0204]):
“obtain, by a media access function (MAF), a Graphics Language Transmission Format (glTF) file corresponding to a scene” (see Bouazizi et al., Fig 3 and [0018] for obtaining the scene description document/file by the media system including a presentation engine and a media access function (MAF), wherein the scene description includes a Graphics Language Transmission Format (glTF) (e.g., glTF document/file));
“obtain media content corresponding to the scene based on the converted glTF file” (see Bouazizi et al., Fig. 3 and [0052]-[0053] for accessing/obtaining and rendering media content based on parsing scene description document/file; also see [0090]-[0091] wherein the glTF file can be modeled/implemented in JavaScript Object Notation (JSON)). .
Bouazizi et al. further teaches a feature of using format plugins for converting data between different formats (see [0118]).
However, Bouazizi et al. does not explicitly teach a feature of converting data/file from a Concise Binary Object Representation (CBOR) format to a JavaScript Object Notation (FSON) format as equivalently recited as follows:
“determine that the glTF file has a Concise Binary Object Representation (CBOR) format”; and
“convert the glTF file into a converted glTF file having a JavaScript Object Notation (JSON) format using a first CBOR parser function implemented by the MAF”.
On the other hand, Kasahara explicitly teaches a feature converting data/file from a Concise Binary Object Representation (CBOR) format to a JavaScript Object Notation (JSON) (see Kasahara, [0065] for the data conversion module for converting the format of the data from the first data format (e.g., the CBOR format) to the second data format (e.g., the JSON format)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kasahara's teaching to Bouazizi et al.’s system by implementing a feature for converting a document/file (e.g., a glTF file) from CBOR format to JSON format.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Kasahara (see [0040]) that format conversion allows different data formats being used to manage data more efficiently in different situations in the system and providing Bouazizi et al. with an effective way to process scene description document implemented in different data formats .  In addition, converting or transforming or translating data from one format to another format is well-known and well-used in the art for processing data from different sources or for storing or transmitting data more efficiently and effectively.

As to claim 16, this claim is rejected based on the same argument as above to reject claim 15 and is similarly rejected including the following:
Bouazizi et al. as modified by Kasahara teaches:
“wherein the converted glTF file having the JSON format is larger than the glTF file having the CBOR format” (see Bouazizi et al., [0018] and [0090]-[0091] wherein scene description data (e.g., glTF file) has the JSON format; also see Kasahara, [0066] wherein data in CBOR format has a smaller size than data in the JSON format).

As to claim 17, this claim is rejected based on the same argument as above to reject claim 15 and is similarly rejected including the following:
Bouazizi et al. as modified by Kasahara teaches:
“wherein the first CBOR. parser function is implemented using an application programming interface associated with the MAF” (see Bouazizi et al., [0053] wherein the presentation engine can parse/process a scene description for media content by communicating with the MAF though an Application Programming Interface (API) of the MAF; also see [0051] wherein functions associated with the MAF includes format conversion; also see Kasahara, [0065] for converting from CBOR format to JSON format).

Claims 5-7, 12-14 and 18-20 (effective filing date 01/14/2021) are rejected under 35 U.S.C. 103 as being unpatentable over Bouazizi et al. (U.S. Publication No. 2021/0409818, effectively filed date 06/24/2020), in view of Kasahara (U.S. Publication No. 2019/0265931, Publication date 08/29/2019), and further in view of Aston (WO 2017/168242, Publication date 10/05/2017).

	As to claims 5, 12 and 18, Bouazizi et al. as modified Kasahara teaches a feature/function of format conversion by MAF (see Bouazizi et al., [0051]), and feature for converting from CBOR format to JSON format wherein CBOR format is for buffering/caching/storing (see Kasahara, [0065]-[0066]).
	However, Bouazizi et al. as modified by Kasahara does not explicitly teach a feature for converting from JSON format back to the CBOR format as equivalently recited as follows:
“re-converting the converted glTF file into a re-converted glTF file having the CBOR format using a JSON parser function implemented by the MAF”.
On the other hand, Aston explicitly teaches a feature of converting from JSON format to the CBOR format (see Aston, [0046]-[0047] for converting data from JSON format into CBOR data format).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Aston's teaching to Bouazizi et al.’s system (as modified by Kasahara) by implementing a feature for converting a document/file (e.g., a glTF file) from JSON format to CBOR format.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Kasahara (see [0040]) that format conversion allows different data formats being used to manage data more efficiently in different situations in the system and providing Bouazizi et al. with an effective way to process scene description document implemented in different data formats .  In addition, converting or transforming or translating data from one format to another format is well-known and well-used in the art for processing data from different sources or for storing or transmitting data more efficiently and effectively.
Bouazizi et al. as modified by Kasahara and Aston teaches:
“storing the re-converted glTF file in at least one of local storage or a cache” (see Bouazizi et al., [0018] and [0090]-[0091] wherein scene description data is stored in a file (e.g., glTF file); also see Kasahara, [0065] wherein data in CBOR format is buffered/stored in the buffer DB (i.e., local storage or a buffer/cache)).

As to claims 6, 13 and 19, these claims are rejected based on the same argument as above to reject claims 5, 12 and 18, and are similarly rejected including the following:
Bouazizi et al. as modified by Kasahara and Aston teaches:
“wherein the re-converted glTF file having the CBOR format is smaller than the converted glTF file having the JSON format” (see Bouazizi et al., [0018] and [0090]-[0091] wherein scene description data is stored in a file (e.g., glTF file), which can have the JSON format; also see Kasahara, [0066] wherein data in CBOR format has a smaller size than data in the JSON format).

As to claims 7, 14 and 20, these claims are rejected based on the same argument as above to reject claims 5, 12 and 18, and are similarly rejected including the following:
Bouazizi et al. as modified by Kasahara and Aston teaches:
“wherein the JSON parser function is implemented using an application programming interface associated with the MAF” (see Bouazizi et al., [0053] wherein the presentation engine can parse/process a scene description for media content by communicating with the MAF though an Application Programming Interface (API) of the MAF; also see [0051] wherein functions associated with the MAF includes format conversion; also see Aston, [0047] for converting from JSON format to CBOR data format).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Phuong Thao Cao/Primary Examiner, Art Unit 2164